DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a DIV of 16239610 PAT 10762352
Claims 1-19 are pending. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 17 and 18 depend from claim 1, and only repeats certain features recited in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
Claim 1 recites “receiving identifiers” and extracting “at least a portion of frames”. However, the identifiers and the frames are never used in the subsequent steps. It is not clear of the purpose of them. 
Claim 1 recites in the bottom two lines “a vector of the sequence of scenes”. It is not clear whether or not it refers to the same vector defined earlier in line 8. Please clarify.

Claims not mentioned specifically are dependent on indefinite antecedent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Lesh (US 2016/0165173). 

Regarding claim 1, Lesh discloses a method of creating a template of original video content, the method executable on a computer device (Fig. 1), the method comprising: 
receiving identifiers for at least a portion of an original video content (pg. [0035], [0039]-[0040], user requests and receives video files from local/remote sources); 
extracting at least a portion of metadata of the original video content (pg. [0040], “associating time points in the content played with an image of a frame of the content … time points can be determined from metadata in the content played”); 
extracting at least a portion of frames from a sequence of frames of the original video content (pg. [0040]);
identifying a sequence of scenes (pg. [0046] “a fast forward command can slow down a speed when a scene change is detected in content”, pg. [0056], video contains a plurality of scene changes); 
creating a vector of the sequence of scenes (pg. [0046], the thumbnails define a vector, the uneven distribution of the thumbnails signifies scene changes. before and after each scene change. “a thumbnail can represent every 6 seconds of content during a scene, but a thumbnail can represent every 2 seconds of content before and after a scene change.” ); 
generating a template of the original video content (Fig. 4, the mosaic image) that includes at least the portion of the metadata (Fig. 4 and pg. [0040], “the mosaic file can be created by associating time points in the content played with an image of a frame of the content at the associated time points”), and a vector of the sequence of scenes of the original video content (Fig. 4, pg. [0046]-[0047] and [0075]); 
storing the template in a database (pg. [0047], the mosaic image is stored).

Regarding claim 2, Lesh discloses the method of claim 1, wherein the template of the original video content includes at least one frame from each scene (Fig. 4, pg. [0046]-[0047] and [0075]).

Regarding claim 3, Lesh discloses the method of claim 1, wherein the identifiers for at least the portion of the original video content are one of original video content files and links to the original video content files (pg. [0035], [0039]-[0040], user requests and receives video files from local/remote sources).

Regarding claim 4, Lesh discloses the method of claim 1, wherein the at least the portion of the original video content is the full original video content (Figs. 1-3, the media player 120 in user device 102 for displaying video content).

Regarding claim 5, Lesh discloses the method of claim 1, wherein the at least the portion of metadata includes one of name, description, tags, length, language, comments, file format, file size, frame size, frame rate, subtitles, date of creation, type of video content, place and date of filming and GPS coordinates (pg. [0055], “the indication of the event in the content can be given through metadata”, pg. [0056] “information about a video, such as metadata, can allow breaks, such as chapters, to be known about the video”).

Regarding claim 17, Lesh discloses the method of claim 1, wherein the template includes at least a portion of the metadata of the original video content (see analysis of claim 1).

Regarding claim 18, Lesh discloses the method of claim 1, wherein the template includes at least the vector of the sequence of scenes (see analysis of claim 1).

Regarding claim 19, Lesh discloses the method of claim 1, wherein at least one frame or part of a frame of each scene is extracted and saved in the template (Fig. 4 and pg. [0046]-[0047] and [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh (US 2016/0165173), and in view of Krikorian et al. (hereafter referred to as ‘Krikorian’,  US 2006/0095401).  

Regarding claim 6, Lesh discloses the method of claim 1, but fails to expressly disclose wherein the frames are extracted at a sampling rate of D frames per minute, where D is D>1 ().
However, subsampling video frames based on performance and storage is well known and common practice in the art, as for example stated in Krikorian (pg. [0059]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Krikorian with that of Lesh to yield the invention as described in claim 6. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of improved performance (Krikorian, pg. [0059]).

Regarding claim 7, Lesh in view of Krikorian discloses the method of claim 6, wherein the sampling rate is set automatically by a function, depending on a size and length of the original video content (Krikorian, pg. [0059], automatic adjustment of settings such as frame rate, bit rate, etc. that can impact performance, such as buffer size and smoothing).

Regarding claim 8, Lesh in view of Krikorian discloses the method of claim 6, wherein the sampling rate is pre-set by a user (Krikorian, pg. [0059], user may have the ability to set settings manually).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh (US 2016/0165173).  

Regarding claims 9 and 10, Lesh discloses the method of claim 1, but fails to expressly disclose the order of extracting metadata and extracting frames. 
However, given the fact matadata and frames of a video can be extracted independently, performing the extractions one after the other in any order or in parallel would have been a matter of obvious design choice.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 9 or 10 from the teachings of Lesh.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh (US 2016/0165173), and in view of Deng (US 2013/0259323).  

Regarding claim 11, Lesh discloses the method of claim 1, but fails to expressly disclose wherein the identifying a sequence of scenes is performed by comparing adjacent frames from the received sequence of frames.
In the same field of endeavor, Deng discloses identifying a sequence of scenes by comparing adjacent frames (pg. [0029] “a scene may correspond to a sequence of successive images frames having foreground components … and a background … creating an image signature for each frame in the sequence of captured image frames … and then comparing the image signatures to determine when a scene change occurs”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Deng with that of Lesh to yield the invention as described in claim 11. This combination could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Regarding claim 12, Lesh in view of Deng discloses the method of claim 11, wherein the comparison is executed on one or several portions of the frame (Deng, pg. [0029], [0037]).

Regarding claim 13, Lesh in view of Deng discloses the method of claim 12, wherein a hash sum of one or several portions of the comparative frames is extracted from the received sequence of frames and a Hamming distance P(x) between hash sums of the comparative frames is calculated (Deng, [0037], “… a Hamming distance, etc., to determine whether the image signatures for a pair of image frames match or substantially match within a particular tolerance level”).

Regarding claim 14, Lesh in view of Deng discloses the method of claim 13, wherein the Hamming distance between hash sums of comparative frames or portions of frames exceeds a predefined threshold, indicating a scene change (Deng, [0037], “… a Hamming distance, etc., to determine whether the image signatures for a pair of image frames match or substantially match within a particular tolerance level”).

Regarding claims 15 and 16, Lesh discloses the method of claim 1, but fails to expressly disclose wherein the vector of the sequence of scenes contains data on the length of each scene (claim 15), and wherein the length of each scene is expressed in one of seconds, minutes, absolute and relative number of frames per scene (claim 16).
However, the length of each scene in terms of time and/or the number frames is a common and well known parameter for describing a sequence of scenes in a video, as for example disclosed in Deng (pg. [0021], Fig. 4).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Deng with that of Lesh to yield the invention as described in claim 15 or 16. This combination could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666